Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-18 are found to be allowable. Claims 1-18 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involving a method of and/or a system comprising broadcasting, via a plurality of unregistered installed smart devices, a first radio message unique to each of the plurality of unregistered installed smart devices automatically upon installation without needing an external command to transmit the first radio message, wherein registered installed smart devices do not broadcast the first radio message; collecting, via an identification tool, those of the first radio messages reaching the identification tool with at least a threshold radio signal strength; sorting, via the identification tool, the first radio messages by signal strength, the signal strength being characterized by linearity in drop off in the signal strength relative to distance of the unregistered installed smart devices from the identification tool; selecting, via the identification tool, one of the first radio messages to respond to, this being a selected first radio message; sending, via the identification tool, a second radio message with an address generated based on a unique identifier of the  selected  first  radio  message,  the  address being uniquely associated with a one of the unregistered installed smart devices that broadcasted the selected first radio message, the one of the unregistered installed smart devices being a 
The closest prior art of record Lim (US Patent Application Publication, 2016/0234917) teaches lighting devices (i.e., installed smart devices) broadcasting search signals with source address and identification data; a cellular phone (i.e., identification tool) receives the search signals and measure the received signal strengths and display the lighting devices and the associated signal strengths.  The cellular phone subsequently transmits a registration request signal to selected lighting devices to inform lighting devices that the cellular phone is in the middle of performing the registration mode.  The selected lighting devices subsequently inform a lighting control system (i.e., commissioning system) of their identification and location; once registered, the lighting control devices terminate the registration mode (i.e., stop broadcasting).
However, Lim also does not teach registered installed smart devices do not broadcast the first radio message, wherein upon terminating said broadcasting the first selected device joins said Staab (US Patent Application Publication, 2011/0080091) teaches that when the starter unit (of a lighting system) is properly registered, the starter unit does not enter the registration mode and does not transmit an RF request-to-register communication.
 Neither Lim nor Staab teaches the signal strength being characterized by linearity in drop off in the signal strength relative to distance of the unregistered installed smart devices from the identification tool.  A third closest prior art of record Bora (US Patent Application Publication, 2016/0323972) teaches the Intelligent Illuminating Devices (i.e., installed smart devices) can be sorted based on decreasing signal strength, and based on the variation in relative signal strengths (i.e., linearity), the devices can be determined if they are in close proximity (i.e., relative distance) relative to the controlling device (i.e., the identification tool). 
Neither Lim nor Staab nor Bora teaches the location and identification of the first selected device is different from the address of the first selected device.  A fourth closest prior art of record Baker (US Patent Application Publication, 2019/0288554) teaches the detected link address of the lighting control device may be associated with the device identifier of a lighting control device installed at an identified location and the association may be stored.
Neither Lim nor Staab nor Bora nor Baker, either alone or in combination, teaches broadcasting, via a plurality of unregistered installed smart devices, a first radio message unique to each of the plurality of unregistered installed smart devices automatically upon installation without needing an external command to transmit the first radio message, wherein registered installed smart devices do not broadcast the first radio message.  Therefore, the claims are allowable over the prior art.
There are prior arts such as Gupta (US Patent Application Publication, 2019/0200405) which teaches in Figure 2 that, when the IoT device (i.e., installed smart device) is turned on, the IoT device may transmit (i.e., automatically) the broadcast/discovery probe request to the access point (i.e., the identification tool).  However, Gupta also appears to teach-away that after the IoT is “on-board” (i.e., registered), the IoT device may now again transmit the broadcast/discovery probe request to the access point; that is, Gupta teaches against the claimed limitation that: wherein registered installed smart devices do not broadcast the first radio message.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416    


/AJIT PATEL/Primary Examiner, Art Unit 2416